DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a faulty half identifier” and “a fault locator” in claim 20.
Because this/these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations “a faulty half identifier” and “a fault locator” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.       Claims 11-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without being integrated into a practical application and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
          Utilizing the two step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline, Federal Register Vol. 84, No., Jan 2019)), determination of the subject matter eligibility under the 35 USC 101 is as follows: Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of matter). If Step 1 is satisfied, then in the first part of Step 2A (Prong one), identification of any judicial recognized exceptions in the claim is made. If any limitation in the claim is identified as judicial recognized exception, then in the second part of Step 2A (Prong two), determination is made whether the identified judicial exception is being integrated into practical application. If the identified judicial exception is not integrated into a practical application, then in Step 2B, the claim is further evaluated to see if the additional elements, individually and in combination, provide “inventive concept” that would amount to significantly more than the judicial exception. If the element and combination of elements do not amount to significantly more than the judicial recognized exception itself, then the claim is ineligible under the 35 USC 101.
          Looking at the claims, the claims satisfy the first part of the test 1A, namely the claims are directed to one of the four statutory class, apparatus and method. In Step 2A Prong one, we next identify any judicial exceptions in the claims. In Claim 11 as a representative example, we recognize that the limitations “ identifying one of a first half, a second half, and a mid-point of the power transmission line, as having the fault, based on a comparison of the arrival times obtained for the travelling wave detected from the measurements carried out at the first terminal, and the arrival times obtained for the travelling wave detected from the measurements carried out at the second terminal and
estimating the fault location based on the identification of the first half, the second half and the mid-point, as having the fault, the arrival times of the first and second peaks of the travelling waves detected from measurements carried out at the first and second terminals, and length of the power transmission line,” are abstract ideas as they involve a combination of mental process and usage of mathematical concept. With the identification of abstract ideas, we proceed to Step 2A, Prong two, where with additional elements and taken as a whole, we evaluate whether the identified abstract idea is being integrated into a practical application.
          In Step 2A, Prong two, the claims additionally recite “obtaining arrival times of a first peak and a second peak of travelling waves detected from measurements carried out at the first and second terminals”, “a travelling wave detector for obtaining arrival times of a first peak and a second peak of travelling waves detected from measurements carried out at the first and second terminals” “device is an intelligent electronic device associated with one of the first and the second terminal, and wherein the device receives the measurements carried out at the corresponding terminal from measurement equipment associated with the corresponding terminal, and receives the measurements carried out at the other terminal over a communication channel from the device associated the other terminal of the power transmission line,” “the device is a server connected with intelligent electronic devices associated with the first and second terminals respectively” and “the server receives travelling wave parameters obtained by the intelligent electronic devices from the measurements carried out at the respective terminals” are recited, but said limitations are merely directed to insignificant data collection activity, recited at high level of generality. Furthermore, the claim does not improve the functioning of any devices. Additionally, the claim does not improve  technology, as the claimed invention is generally recited and does not reflect the improvement with lack of sufficient details as to how the claimed invention results in the said improvement. Note that in order to prove improvement in technology, both the original disclosure and the claimed invention must show sufficient details that shows the improvement. In short, the claim does not provide sufficient evidence to show that they are more than a drafting effort to monopolize the abstract idea. As such, the abstract idea is not integrated into a practical application. Consequently, with the identified abstract idea not being integrated into a practical application, we proceed to Step 2B and evaluate whether the additional elements provide “inventive concept” that would amount to significantly more than the abstract idea. 
          In Step 2B, the claims additionally recite “obtaining arrival times of a first peak and a second peak of travelling waves detected from measurements carried out at the first and second terminals”, “a travelling wave detector for obtaining arrival times of a first peak and a second peak of travelling waves detected from measurements carried out at the first and second terminals” “device is an intelligent electronic device associated with one of the first and the second terminal, and wherein the device receives the measurements carried out at the corresponding terminal from measurement equipment associated with the corresponding terminal, and receives the measurements carried out at the other terminal over a communication channel from the device associated the other terminal of the power transmission line,” “the device is a server connected with intelligent electronic devices associated with the first and second terminals respectively” and “the server receives travelling wave parameters obtained by the intelligent electronic devices from the measurements carried out at the respective terminals” are recited, but said limitation are directed to data collection activity that are well-understood, routine and conventional. As such, the claims do not provide additional elements that would amount to significantly more than the abstract idea. Similar rejections are made for other independent and dependent claims.
In Summary, the claims recite abstract idea without being integrated into a practical application, and do not provide additional elements that would amount to significantly more. As such, taken as a whole, the claims are ineligible under the 35 USC 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-13, 19-22 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Gilany et al., “Traveling wave-based fault location scheme for multi-end aged underground cable system,” IEEE Transaction on Power delivery (2007) (cited by the Applicant) (hereinafter Gilany) in view of Schweitzer US-PGPUB 2013/0096854 (hereinafter Schweitzer)

          Regarding Claims 11, 20 and 25. Gilany discloses fault location in a power transmission line connecting a first terminal with a second terminal (Abstract), comprising:

obtaining arrival times of a first peak and a second peak of travelling waves detected from measurements carried out at the first and second terminals, identifying one of a first half, a second half, and a mid-point of the power transmission line, as having the fault, based on a comparison of the arrival times obtained for the travelling wave detected from the measurements carried out at the first terminal, and the arrival times obtained for the travelling wave detected from the measurements carried out at the second terminal (Fig. 1; IV: Fault-location solution in single -phase aged plain cable, section A, for fault in first and second halves; Section V, measuring voltages at the terminals); and

estimating the fault location based on the identification of the first half, the second half and the mid-point, as having the fault, the arrival times of the first and second peaks of the travelling waves detected from measurements carried out at the first and second terminals, and length of the power transmission line (Fig. 1; IV: Fault-location solution in single -phase aged plain cable, section A, Eqns. 2 and 4)

Gilany does not disclose a processor of a device associated with a power transmission line.

Schweitzer discloses an IED with a processor associated with a power transmission line for estimating the fault location (Fig. 1, IED; Fig. 2; Paragraphs [0024]; [0028]-[0029]; Abstract).

         At the time of the invention, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Schweitzer and Gilany and have a processor of a device associated with a power transmission line, so as to efficiently estimate the fault location.

          Regarding Claims 12-13, 26-27. Gilany discloses the Bewley lattice diagram depicting the arrival times and changes in the fault location in accordance with the lengths of the reflections (Figs. 1 and 4). Although Gilany does not disclose the limitations of identifying one of the first half, the second half and the mid-point, as having the fault, comprises comparing (tn2 —tm1) with (tm2 — tn1), wherein tm1 and tm2 are the arrival times of the first and second peaks obtained for the travelling wave detected from the measurements carried out at the first terminal, and tn1 and tn2 are the arrival times of the first and second peaks obtained for the travelling wave detected from the measurements carried out at the second terminal (and Claim 3. wherein the fault is identified in the first half if (tn2 — tm1) is greater than (tm2 — tn1), and the fault is identified in the second half if (tm2 — tn1) is greater than (tn2 — tm1), it would have been obvious to arrive at the limitations, since the limitations are merely mathematical representation of the relationships between the reflections and the fault location 

          Regarding Claim 19. Gilany does not disclose the fault location is estimated by taking an average of two fault locations, wherein a first fault location is estimated for fault in the first half of the line, and a second fault location is estimated for a fault in the second half of the line.

Schweitzer discloses the fault location is estimated by taking an average of two fault locations, wherein a first fault location is estimated for fault in the first half of the line, and a second fault location is estimated for a fault in the second half of the line (Paragraph [0086])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Schweitzer in Gilany and have accurate fault location estimated by taking an average of two fault locations, wherein a first fault location is estimated for fault in the first half of the line, and a second fault location is estimated for a fault in the second half of the line.

          Regarding Claim 21-22. Schweitzer disclose the device is an intelligent electronic device associated with one of the first and the second terminal, and wherein the device receives the measurements carried out at the corresponding terminal from measurement equipment associated with the corresponding terminal, and receives the measurements carried out at the other terminal over a communication channel from the device associated the other terminal of the power transmission line (Fig. 1)

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Gilany, “Traveling wave-based fault location scheme for multi-end aged underground cable system,” IEEE Transaction on Power delivery (2007) in view of Schweitzer US-PGPUB 2013/0096854 as applied to Claim 20, and further in view of Stoupis US-PGPUB 2016/0308345 (hereinafter Stoupis)

          Regarding Claims 23 and 24. The modified Gilany does not disclose the device is a server connected with intelligent electronic devices associated with the first and second terminals respectively (claim 9, wherein the server receives travelling wave parameters obtained by the intelligent electronic devices from the measurements carried out at the respective terminals)

Stoupis discloses a system for locating fault, including IED transmitting the collected data to server (Paragraph [0049])

         At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Stoupis in the modified Gilany and have a server connected with intelligent electronic devices associated with the first and second terminals respectively (claim 9, wherein the server receives travelling wave parameters obtained by the intelligent electronic devices from the measurements carried out at the respective terminals), and store the parameters for analysis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922. The examiner can normally be reached 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HYUN D PARK/           Primary Examiner, Art Unit 2865